AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                             Page 1 ofl



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                              JUDGMENT IN A CRIMINAL CASE
                                     V.                                    (For Offenses Committed On or After November 1, 1987)


                 CARLOS ROBERTO ARGUETA                                    Case Number: 19CR3609-KSC

                                                                           FEDERAL DEFENDERS
                                                                           Defendant's Attorney


REGISTRATION NO. 88305298
THE DEFENDANT:
 [)s] pleaded guilty to count(s) I of the Information (Misdemeanor)
 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                 Nature of Offense                                                            Count Number(s)
8:1325                          ATTEMPTED ILLEGAL ENTRY (Misdemeanor)                                        I


 •    The defendant has been found not guilty on count( s)
                                               -------------------
 •    Count(s) - - - - - - - - - - - - - - - - - ~ dismissed on the motion of the United States.


                                              IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:                                                                     ·
                                                TIME SERVED
 [)s] Assessment: $IO WAIVED
 [)s] Fine: WAIVED

  •

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         9/12/2019
                                                                         Date of Imposition of Sentence

                                    FIL.ED
                                     SEP 1 2 2019                        ~~,s~WFOJm
                                                                         UNITED STATES MAGISTRATE JUDGE
                              CLEHK. u.:::.. [)l:'.,THICT COUFH,
                           ·ouTHl:fl_N DISTRICT OF Ct~LIFOf,NIA
                           ~      ~'                        DE! 1 UTY
                           6Y
